FILED
                            NOT FOR PUBLICATION                             DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEMAD CORPORATION,                               No. 10-17451

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00923-ECV

  v.
                                                 MEMORANDUM *
NEIL CALFEE; JANE DOE CALFEE;
CITY OF TEMPE,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Edward C. Voss, Magistrate Judge, Presiding

                           Submitted December 9, 2011 **
                             San Francisco, California

Before: ALARCÓN, CALLAHAN, and N.R. SMITH, Circuit Judges.




       Lemad Corporation appeals the district court’s grant of summary judgment

to the Defendants, City of Tempe and the City’s Community Development

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Manager Neil Calfee, in its 42 U.S.C. § 1983 claim. Lemad asserts the district

court erred when it held that Lemad did not have a constitutionally protected

property interest in its due process claim. We have jurisdiction under 28 U.S.C.

§ 1291 and we affirm.

      Lemad argues that the Defendants deprived it of the fair market value of its

property. Although Lemad does not assert a Takings Clause claim, it contends that

the City’s Redevelopment Plan created a process whereby Lemad was unable to

sell its property at fair market value due to Calfee’s interference with potential

contracts with third party purchasers.

      Defendants’ process did not deprive Lemad of a constitutionally protected

right. The purported injuries caused by Calfee’s alleged disparaging remarks about

the Lemad property and its owner are not constitutionally protected interests

guaranteed against state deprivation without due process of law. See Paul v. Davis,

424 U.S. 693, 712 (1976) (holding that an individual’s reputation, by itself, is not a

liberty or property interest for the purposes of due process); WMX Techs, Inc. v.

Miller, 197 F.3d 367, 376 (9th Cir. 1999) (en banc) (“[D]amage to the reputation

of a business, without more, does not rise to the level of a constitutionally

protected property interest.”). While the remarks “[a]rguably . . . damaged its

reputation and . . . affect[ed] its business relations with others and thus the


                                            2
goodwill of the business,” this presents a “classic case for a state court [tort] action,

but not an action under § 1983.” WMX Techs., Inc. v. Miller, 197 F.3d at 375.

Defendants’ actions in the redevelopment process did not change a “right or status

previously recognized by state law . . . .” See id. at 374. As the district court

noted, the City “imposed no legal restriction whatsoever on the property. They

didn’t restrict [Lemad’s] use of the property, nor did they prevent [Lemad] from

selling the property.” We therefore affirm the district court’s conclusion that

Calfee’s and the City of Tempe’s actions were insufficient state action on which to

base a due process claim under § 1983.

      Because we hold that Lemad did not have a constitutionally protected

property interest, we need not address the remaining issues raised on appeal.

      AFFIRMED.




                                            3